DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Liang et al(US 2015/0194820 A1).
Regarding claim 1, Liang teaches a hybrid energy storage system (see para. 0020, 0022, fig.1, 8) for managing a power of a power system  (see hybrid electrical grid 10) and a power of a direct current (DC) distribution network connected to the power system (see 12 electric bus), wherein the energy storage system includes: a first DC-DC converter connected to the DC distribution network (see 24-1, converter unit para. 22); a super capacitor connected to the first DC-DC converter, wherein charge and discharge of the super capacitor are controlled by the first DC-DC converter (see 22-1, converter unit para. 22); a second DC-DC converter connected to the DC distribution network (see 24-2, converter unit para. 22); and a battery connected to the second DC-DC converter wherein charge and discharge of the battery are controlled by the second DC-DC converter(see 22-2, a second energy unit is battery base energy unit para. 32), wherein the first DC-DC converter includes a DC distribution network stabilization controller (see 30, para. 28),  configured to filter a noise of a power system voltage applied to the DC distribution network (see 40, para, 31-33), and then generate a damping current to stabilize the DC distribution network (see 34 fig.1, 2a para. 30).
 (see fig.2a para.0030 -0034).
Regarding claim 3,  Liang teaches invention set forth above, Liang further teaches wherein the hybrid energy storage system further includes a high-level management system configured to control the first DC-DC converter and the second DC-DC converter, wherein the high-level management system is configured to: provide the first DC-DC converter with a power command related to charging and discharging of the super capacitor; and provide the second DC-DC converter with a power command related to charging and discharging of the battery (see fig.2a para.0039-0042).
Regarding claim 4, Liang teaches invention set forth above, Liang further teaches wherein the DC distribution network includes a load and a distributed power system, wherein an AC-DC converter configured to convert an AC voltage of the power system into a DC voltage and deliver the DC voltage to the DC distribution network is disposed between and coupled to the power system and the DC distribution network (see16-1, 16-2 para.0039-0042).
Regarding claim 5, Liang teaches invention set forth above, Liang further teaches wherein the high-level management system is configured to: perform smoothing control of an output of the distributed power system to calculate an energy storage system command value (see fig.2a 0030-0034); filter the calculated energy storage system command value to calculate a power command value related to charge/discharge of the battery; and calculate a power command value related to charge/discharge of the super capacitor based on a difference between the energy storage system command value and the power command value related to the charge/discharge of the battery (see fig.2a 0030-0034).
(see 40, para, 31-33),; a super capacitor voltage controller for controlling a voltage of the super capacitor converter (see 22-1, converter unit para. 22);; and a first current controller for generating a first gate pulse based on a current command provided from the DC distribution network stabilization controller  (see 30, para. 28).
Regarding claim 9, Liang teaches invention set forth above, Liang further teaches wherein the first DC-DC converter further includes: a first gate driver for receiving the first gate pulse from the first current controller; and a first semiconductor element controlled by the first gate driver (see 22-1, 22-2, a second energy unit is battery base energy unit para. 32).
Regarding claim 10, Liang teaches invention set forth above, Liang further teaches wherein the second DC-DC converter includes: a battery voltage controller configured to receive the power command related to charge/discharge of the battery from the high-level management system and to control a voltage of the battery; a second current controller configured for generating a second gate pulse based on a current command provided from the battery voltage controller (see fig.2a para.0030 -0034).; a second gate driver to receive the second gate pulse from the second current controller; and a second semiconductor element controlled by the second gate driver  (see fig.2a para.0030 -0034).
Regarding claim 11, Liang teaches invention set forth above, Liang further teaches wherein the second DC-DC converter is configured to: determine whether a SOC (State of Charge) of the battery is within a predefined stability range; and when the SOC of the battery is out of the predefined stability range, allow the battery voltage controller to send a correction value to compensate for the SOC of the battery to the high-level management system (see fig.2a para.0039-0042)..
(see para. 60).
Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Liang teaches invention set forth above, Liang doent expressly teach wherein the first DC-DC converter is configured to: determine whether the power system is connected to the DC distribution network; when whether the power system is connected to the DC distribution network is determined, determine whether a voltage of the super capacitor is maintained within a predefined voltage range; when the voltage of the super capacitor reaches a upper or lower limit of the predefined voltage range, allow the super capacitor voltage controller to control the voltage of the super capacitor to generate a current command; combine the generated current command with a current command generated by the DC distribution network stabilization controller to generate a final current command; and allow the first current controller to generate the first gate pulse based on the final current command.
Hence claim 7 will eb deemed allowable if written in independent form.
Claim 8 depends on claim 7, hence claim 8 will also be deemed allowable if claim 7 is written in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836